Name: Council Regulation (EC) No 3061/95 of 22 December 1995 amending Regulation (EC) No 992/95 opening and providing for the administration of Community tariff quotas for certain agricultural and fishery products originating in Norway
 Type: Regulation
 Subject Matter: international trade;  executive power and public service;  agricultural activity;  fisheries;  Europe;  tariff policy
 Date Published: nan

 30.12.1995 EN Official Journal of the European Communities L 327/1 COUNCIL REGULATION (EC) No 3061/95 of 22 December 1995 amending Regulation (EC) No 992/95 opening and providing for the administration of Community tariff quotas for certain agricultural and fishery products originating in Norway THE COUNICL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas pursuant to the provisions of Regulation (EC) No 992/95 (1) Community tariff quotas have been opened for certain agricultural and fishery products originating in Norway; whereas the quotas were granted under an Agreement between the European Economic Community and the Kingdom of Norway concluded on 14 May 1973 (2); whereas, following the accession of Spain and Portugal to the Community, an Agreement in the form of exchanges of letters was concluded between the Community and Norway and approved by Decision 86/557/EEC (3); Whereas the above Agreement has been amended or supplemented by the Agreement on the European Economic Area, and by the bilateral Agreement in the form of exchanges of letters with Norway and approved by Decision 93/737/EC (4); Whereas, following the accession of Austria, Finland and Sweden, the abovementioned quotas have to be adjusted to take into account, inter alia, the existing trade arrangements for fishery products between Austria, Finland and Sweden, on the one hand, and Norway, on the other; Whereas an Additional Protocol to the above Agreement has therefore been concluded between the European Community and the Kingdom of Norway and approved by Decision 95/312/EC (5), whereas by virtue of this Protocol the Community has undertaken to open, each year and subject to certain conditions, Community tariff quotas at zero duty for a number of fishery products originating in Norway; Whereas the tariff quotas in question should accordingly be opened from 1 January to 31 December each year; whereas it has not been possible to implement these concessions before 1 July this year and therefore, exceptionally for 1995, provision must be made for the quotas to be opened for the period from 1 July to 31 December, but for the full annual volume; Whereas an Agreement in the form of an exchange of letters for certain agricultural products was concluded between the European Community, on the one hand, and the Kingdom of Norway, on the other hand, and approved by Decision 95/582/EC (6); whereas in the abovementioned Agreement the Community has undertaken to open from 1 January 1995 annual Community tariff quotas at zero duty for certain agricultural products from Norway, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 992/95 is amended as follows: 1. In Article 1, paragraph 3 shall be replaced by the following: 3. The Protocol on the definition of the concept of originating products and on methods of administrative cooperation (7) annexed to the Agreement between the European Economic Community and the Kingdom of Norway, as amended by the provisions of Article 3 of the Additional Protocol to the Agreement, shall apply. 2. Annexes I and II shall be replaced by Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. Annex I shall apply from 1 January 1995 or during the periods indicated in Annex I. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1995. For the Council The President L. ATIENZA SERNA (1) OJ No L 101, 4. 5. 1995, p. 1. (2) OJ No L 171, 27. 6. 1993, p. 2. (3) OJ No L 328, 22. 11. 1986, p. 76. (4) OJ No L 346, 31. 12. 1993, p. 17. (5) OJ No L 187, 8. 8. 1995, p. 15. (6) See p. 17 of this Official Journal. (7) OJ No L 171, 27. 6. 1973, p. 1, Protocol as amended by Decision No 1/94 of the EC-Norway Joint Committee (OJ No L 204, 6. 8. 1994, p. 90) and by the Additional Protocol (OJ No L 187, 8. 8. 1995, p. 15). ANNEX I Products originating in Norway Order No CN code (2) Description Amount of quotas (tonnes) Quota duty (%) 09.0701 ex 1504 20 10 ex 1504 30 19 ex 1516 10 90 Oils and fats of marine animals, other than whale oil and sperm oil, in packings of a net capacity of more than 1 kg 1 000 8,5 09.0703 0305 Fish, dried, salted, or in brine; smoked fish, whether or not cooked before or during the smoking process; fishmeal fit for human consumption:  Dried fish, whether or not salted but not smoked: 13 250 0 0305 51   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus): ex 0305 51 90    Dried, salted:     Excluding cod of the species Gadus macrocephalus 0305 59   Other:    Fish of the species Boreogadus saida: 0305 59 19     Dried, salted From 1 April to 31 December 09.0711 Prepared or preserved fish, including caviar and caviar substitutes prepared from fish eggs; ex 1604 13 90    Other: 400 5,8 (1)     Sardinella; brisling or sprats excluding raw fillets merely coated with batter or breadcrumbs, whether or not prefried in oil, deep-frozen     Other: 1604 19 92      Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) ex 1604 19 93      Coalfish (Pollachius virens), excluding smoked coalfish 1604 19 94      Hake (Merluccius spp., Urophycis spp.) 1604 19 95      Alaska pollak (Theragra chalcogramma) and pollack (Pollachius pollachius) 1604 19 98      Other ex 1604 20 90    Fish other than herring and smoked saithe:     Other than mackerel     Mackerel (Scomber australasicus) 09.0715 0302 11 00 Trout, fresh or chilled 500 (3) 0 0303 21 00 Frozen trout 09.0716 0302 12 00 Salmon, fresh or chilled 6 100 (3) 0 09.0717 0303 10 00 Frozen Pacific salmon 580 (5) 0 ex 0303 22 00 Frozen Atlantic salmon 09.0718 0304 10 13 Salmon fillets, fresh or chilled 610 (5) 0 0304 20 13 Frozen salmon fillets 09.0719 0302 19 00 Other Salmonidae, fresh or chilled 670 (5) 0 0303 29 00 Other frozen Salmonidae 09.0720 0302 69 45 Ling, fresh or chilled 370 (3) 0 09.0721 0302 22 00 Plaice, fresh or chilled 250 (5) 0 0302 23 00 Sole, fresh or chilled 0302 29 10 Megrim, fresh or chilled 0302 29 90 Other 0303 39 10 Frozen flounder 0303 39 20 Frozen megrim 0303 39 30 Frozen fish of the genus Rhombosolea 0303 39 80 Other 0302 69 65 Hake, fresh or chilled 0302 69 81 Monkfish, fresh or chilled 0302 69 86 Southern blue whiting, fresh or chilled 0302 69 87 Fresh or chilled sword fish 0302 69 91 Fresh or chilled horse mackerel 0302 69 92 Pink cusk-eel, fresh or chilled 0302 69 93 Fish of the species Kathetostoma giganteum 0302 69 96 Other 09.0722 0304 90 35 0304 90 38 0304 90 39 Frozen meat of cod and of fish of the species Boreogadus Saida Other 500 (2) 0 0304 90 41 Frozen coalfish meat 0304 90 45 Frozen haddock meat 0304 90 47 0304 90 49 Frozen hake meat 0304 90 59 Frozen meat of blue whiting 0304 90 61 Meat of Alaska pollack, frozen 0304 90 65 Meat of swordfish, frozen ex 0304 90 97 Frozen meat of saltwater fish, excluding mackerel 09.0723 03 024 090 Herrings, fresh or chilled from 16 June to 14 February 800 (2) 0 0303 50 90 Frozen herrings, from 16 June to 14 February 09.0724 0302 64 90 Mackerel, fresh or chilled, from 16 June to 14 February 260 (3) 0 09.0725 0303 74 19 Frozen mackerel, from 16 June to 14 February 100 (3) 0 09.0726 0302 69 31 0302 69 33 Redfish (Sebastes spp.), fresh or chilled 130 (3) 0 0303 79 35 0303 79 37 Redfish (Sebastes spp.), frozen 09.0727 0304 10 19 Fillets of other freshwater fish, fresh or chilled 110 (2) 0 0304 20 19 Frozen fillets of other freshwater fish 09.0728 0304 10 33 Fillets of coalfish, fresh or chilled 180 (2) 0 0304 10 35 Fillets of redfish, fresh or chilled 0304 10 38 Other 09.0729 0304 10 92 130 (3) 0 0304 10 93 Flaps of herring, fresh or chilled 0304 10 98 Other 09.0730 0304 20 21 Frozen fillets of cod and of fish of the species Boreogadus saida 9 000 (3) 0 0304 20 29 Frozen coalfish fillets 0304 20 31 Frozen haddock fillets 0304 20 33 Frozen fillets of redfish 0304 20 35 0304 20 37 Frozen fillet of the species Sebastes marinas 0304 20 57 Frozen hake fillets (genus Merluccius) 0304 20 59 Frozen hake fillets (genus Urophycis) 0304 20 71 Frozen plaice fillets 0304 20 83 Frozen fillets of monkfish 0304 20 85 Frozen fillets of Alaska pollack 0304 20 87 Frozen fillets of swordfish 0304 20 91 Frozen fillets of blue grenadier 0304 20 96 Other 09.0731 ex 0305 20 00 Livers and roes, dried, salted or in brine, but not smoked 1 900 (3) 0 09.0732 0305 41 00 Smoked salmon 450 (3) 0 09.0733 0305 42 00 Smoked herring 140 (1) 0 0305 49 10 Smoked lesser or Greenland halibut 0305 49 20 Smoked Atlantic halibut 0305 49 30 Smoked mackerel 0305 49 40 Smoked trout 0305 49 50 Smoked eel 0305 49 90 Other smoked fish 09.0734 0305 69 90 Other fish, salted but not dried or smoked and fish in brine 250 (3) 0 09.0735 0305 61 00 Herrings, salted but not dried or smoked and herrings in brine 1 440 (3) 0 09.0736 0306 13 10 Frozen Pandalidae shrimps 950 (3) 0 0306 19 30 Frozen Norway lobsters 09.0737 ex 0306 23 10 Pandalidae shrimps, not frozen boiled on board 800 (3) 0 09.0738 ex 0306 23 10 (4) Pandalidae shrimps, not frozen, for processing (4) 900 (3) 0 0306 29 30 Norway lobsters, not frozen 09.0739 1604 11 00 Prepared or preserved salmon, whole or in pieces 170 (3) 0 09.0740 1604 12 91 1604 12 99 Prepared or preserved herrings, whole or in pieces, in airtight containers; other 3 000 (3) 0 09.0741 1604 13 90 Prepared or preserved sardines, sardinella and brisling or sprats, whole or in pieces 180 (3) 0 09.0742 1604 15 11 1604 15 19 Prepared or preserved mackerel, whole or in pieces 130 (3) 0 09.0743 1604 19 92 Prepared or preserved cod, whole or in pieces 5 500 (3) 0 1604 19 93 Prepared or preserved coalfish 1604 19 94 Prepared or preserved hake 1604 19 95 Prepared or conserved Alaska pollack and pollack 1604 19 98 Other fish, prepared or preserved 1604 20 90 Prepared or preserved meat of other fish 09.0744 1604 20 10 Prepared or preserved salmon meat 300 (3) 0 09.0745 ex 1605 20 10 ex 1605 20 91 ex 1605 20 99 Peeled and frozen shrimps and prawns 5 500 (3) 0 09.0746 ex 1605 20 10 ex 1605 20 91 ex 1605 20 99 Shrimps and prawns other than frozen and peeled 1 000 (3) 0 09.0747 2301 20 00 Flours, meals and pellets, of fish or of crustaceans, molluscs or other aquatic invertebrates 28 000 (3) 0 09.0748 1605 10 00 Prepared or preserved crab 50 (3) 0 09.0751 ex 0704 10 10 Cauliflowers, fresh or chilled, from 1 August to 31 October 2 000 0 09.0753 ex 0704 90 90 Broccoli, fresh or chilled, from 1 July to 31 October 1 000 0 09.0755 ex 0704 90 90 China cabbages, fresh or chilled, from 1 July to 28 February 3 000 0 09.0757 0809 20 51 0809 20 59 0809 20 61 0809 20 69 ex 0809 20 71 ex 0809 20 79 Cherries, fresh, from 16 July to 31 August 600 0 (5) 09.0759 ex 0809 40 30 ex 0809 40 40 ex 0809 40 90 Plums and sloes, fresh, from 1 September to 15 October 600 0 (5) 09.0761 ex 0810 10 10 Strawberries, fresh, from 15 July to 31 July 750 0 09.0762 ex 0810 10 90 Strawberries, fresh, from 1 August to 15 September 750 0 09.0775 1504 10 10 Fish-liver oils and their fractions, of a vitamin A content not exceeding 2 500 IU/g 103 0 09.0776 1504 20 10 Solid fractions fats and oils and their fractions, of fish, other than liver oils 384 0 09.0777 ex 1516 10 90 Animal fats and oils and their fractions 5 141 0 (1) This duty shall be progressively reduced according to the following timetable: 4,4% on 1. 1. 1996, and 3% on 1. 1. 1997. (2) See Taric codes in Annex II. (3) Volumes applicble from 1 July to 31 December 1995 and thereafter from 1 January to 31 December of each year. (4) Checks on compliance with this use shall be carried out in accordance with the relevant Community provisions. (5) The specific additional duty shall be applied. ANNEX II Taric codes Order No CN codes Taric codes 09.0701 ex 1504 20 10 ex 1504 30 19 ex 1516 10 90 1504 20 10*90 1504 30 19*90 1516 10 90*11 09.0703 ex 0305 51 90 0305 51 90*10 *20 ex 1604 13 90 1604 13 90*91 *99 09.0711 ex 1604 19 93 1604 19 93*90 ex 1604 20 90 1604 20 90*30 *40 *90 09.0717 ex 0303 22 00 0303 22 00*21 23 25 29 09.0722 ex 0304 90 97 0304 90 97*31 39 50 60 70 80 90 09.0731 ex 0305 20 00 0305 20 00*11 19 93 98 09.0737 ex 0306 23 10 0306 23 10*20 95 09.0738 ex 0306 23 10 0306 23 10*11 91 09.0745 ex 1605 20 10 1605 20 10*20 91 ex 1605 20 91 1605 20 91*20 91 ex 1605 20 99 1605 20 99*20 91 09.0746 ex 1605 20 10 1605 20 10*30 96 99 ex 1605 20 91 1605 20 91*30 96 99 ex 1605 20 99 1605 20 99*30 96 99 09.0751 ex 0704 10 10 0704 10 10*30 09.0753 ex 0704 90 90 0704 90 90*13 09.0755 ex 0704 90 90 0704 90 90*92 *94 *97 09.0757 ex 0809 20 71 0809 20 71*10 ex 0809 20 79 0809 20 79*11 0809 20 79*19 09.0759 ex 0809 40 30 0809 40 30*51 *52 *53 *54 *55 *56 ex 0809 40 40 0809 40 40*20 ex 0809 40 90 0809 40 90*50 09.0761 ex 0809 10 10 0810 10 10*60 *80 09.0762 ex 0810 10 90 0810 10 90*12 *14 09.0777 ex 1516 10 90 1516 10 90*11 19